    Case 1:11-cr-00004-WKW-SRW Document 388 Filed 09/03/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )   CASE NO. 1:11-CR-4-WKW
                                         )              [WO]
QUINCY B. JONES                          )

                                     ORDER

      Before the court is Defendant Quincy B. Jones’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. # 380; see also Doc. # 387.)

After thorough review of Defendant’s file, and for the reasons set out in the

Government’s response in opposition (Doc. # 385), it is ORDERED that

Defendant’s motion (Doc. # 380) is DENIED.

      DONE this 3rd day of September, 2020.

                                             /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE
